Exhibit 10.1

 

[Mission Community Bancorp Letterhead]

 

October 21, 2013

 

James W. Lokey

2490 Nightshade Place

Arroyo Grande, CA 93420

 

Re:                             Employment Agreement

 

Dear Jim:

 

This letter will constitute our agreement (“Agreement”) respecting your
continued employment as Chairman of the Board of Directors and Chief Executive
Officer of Mission Community Bancorp (“Company”) pending completion of the
merger (“Merger”) of the Company with Heritage Oaks Bancorp (“HEOP”) as
contemplated by the Agreement and Plan of Merger between the Company and HEOP,
dated October 21, 2013 (the “Merger Agreement”).  This Agreement has been
approved by both the Board of Directors and its Compensation Committee.

 

Position:

 

Chairman of the Board of Directors and Chief Executive Officer of Mission
Community Bancorp

 

 

 

Reporting to:

 

The Board of Directors of Mission Community Bancorp

 

 

 

Effective Date:

 

The date of this letter

 

 

 

Base Salary:

 

$250,000 per annum

 

 

 

Bonus:

 

In recognition of your service to the Company during 2013, including prior
service under your prior employment agreement dated July 1, 2010 (“Prior
Employment Agreement”), you will be paid a bonus of $30,000 payable on the
earlier of January 1, 2014 or the date of completion of the Merger.

 

--------------------------------------------------------------------------------


 

Merger Bonus:

 

Immediately prior to completion of the Merger, you will be paid a merger bonus
of $250,000 for the services rendered in connection with the Merger (“Merger
Bonus”). You will not be entitled to the Merger Bonus if (a) the closing of the
Merger does not occur by October 21, 2014, unless the time for closing is
extended by agreement of HEOP and the Company, (b) you resign your employment as
Chairman of the Board and Chief Executive Officer prior to the closing of the
Merger, (c) your employment is terminated for “cause” prior to the closing of
the Merger, under the definition of cause set forth in the Prior Employment
Agreement , or (d) the Merger Agreement is terminated in accordance with its
terms or is otherwise abandoned. Upon any event described in (a) through (d) of
the preceding sentence, this Agreement will terminate immediately and you will
only be entitled to such benefits, including stock options, as shall have
accrued or vested prior to such termination date.

 

 

 

Additional Benefits:

 

·                                Eligibility to participate in 401(k) and Profit
Sharing Plan

·                                Four weeks paid vacation

·                                Customary holiday pay, sick leave and personal
choice days

·                                Customary insurance benefits

 

 

 

Term:

 

From the effective date until closing of the Merger

 

We look forward to continuing to work with you toward the closing of the Merger.

 

2

--------------------------------------------------------------------------------


 

Please acknowledge your receipt of this letter and your agreement to its terms
by signing an enclosed copy of this letter and returning it to me.

 

 

Very truly yours,  

 

 

 

/s/ William B. Coy

 

 

 

William B. Coy

 

Vice Chairman of the Board

 

 

Accepted:

 

 

 

/s/ James W. Lokey

 

 

 

 

James W. Lokey

 

 

 

Dated: October 21, 2013

 

 

3

--------------------------------------------------------------------------------